962 So. 2d 353 (2007)
Jerome FRIEDMAN, Appellant,
v.
CELEBRITY CRUISES, INC., Appellee.
No. 3D06-637.
District Court of Appeal of Florida, Third District.
July 11, 2007.
Stein Bogot and Robert J. Stein, Chicago; Mrejen Blinderman and Craig H. Blinderman, Fort Lauderdale; Harke Clasby and Lance Harke, Miami, for appellant.
Holland Knight and Sanford L. Bohrer and Scott D. Ponce, Miami, for appellee.
Before GREEN, WELLS, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Hallman v. Carnival Cruise Lines, Inc., 459 So. 2d 378 (Fla. 3d DCA 1984).